Citation Nr: 0018665	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for conversion 
hysteria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1943 to May 1945.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 


FINDING OF FACT

Conversion hysteria, diagnosed as anxiety disorder, results 
in no more than mild symptoms.


CONCLUSION OF LAW

The criteria for a 10 percent for conversion hysteria, 
diagnosed as anxiety disorder, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Codes 9400, 9424 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that the veteran received 
psychiatric treatment in service.  Treatment records indicate 
that the veteran began feeling "shaky" and experienced 
trouble sleeping in October 1944 and then experienced a 
"hysterical attack."  Diagnoses included psychoneurosis, 
anxiety state, moderate, in March 1945 and hysteria 
conversion state, severe, combat incurred, in May 1945.  The 
veteran was separated from service in May 1945 based upon a 
diagnosis of "[p]sychoneurosis resulting from combat:  
[h]ysteria, conversion state, combat incurred, no nervous 
predisposition."  

In June 1945, the RO granted service connection for 
psychoneurosis, hysteria, in combat, and evaluated the 
veteran's disability as 50 percent disabling.  In September 
1946, the evaluation of the veteran's disability, then 
characterized as psychoneurosis, conversion hysteria, 
moderate, competent, was reduced to 30 percent.  In August 
1948, the evaluation of the veteran's disability, 
characterized as conversion hysteria, was reduced to 
noncompensable.  The evaluation of the veteran's disability 
has since remained unchanged.  

During a private examination in July 1998, the veteran 
complained of a loss of memory and of a change in 
personality.  The impression was personality change and 
decline in memory, rule out dementia. 

During a VA examination in February 1999, the veteran 
complained of anxiety and nervousness, for which the veteran 
indicated he was taking medication.  He also complained of 
being less sociable and less active.  Examination revealed 
mild to moderate impairment.  The examiner indicated that 
there was moderate impairment in thought processes and 
communication.  There were no delusions or hallucinations.  
However, the veteran appeared to be "somewhat paranoid and 
suspicious."  There was no inappropriate behavior and no 
suicidal or homicidal ideation, there was no obsessive or 
ritualistic behavior, and there was no severe impairment in 
impulse control or severe problems with sleeping.  Grooming, 
hygiene and memory were fair, and the veteran was oriented.  
However, the rate and flow of speech was sometimes slow, and 
the veteran's mood was anxious, moderately apprehensive and 
tense.  

The examiner diagnosed anxiety disorder, not otherwise 
specified and assigned a global assessment of functioning 
evaluation (GAF) of 65.  The examiner observed that although 
a deferential diagnosis of conversion hysteria was noted on 
VA paperwork, the veteran did not meet the criteria for DSM-
IV conversion disorder.  The examiner indicated that the 
remaining deferential diagnosis consisted of anxiety 
disorder, which, according to the examiner was moderate in 
severity.  

During a hearing in November 1999, the veteran complained of 
feeling depressed and of anxiety for which he was taking 
"pills."  The veteran also complained of memory impairment 
and of panic attacks two to four times per week.  The 
veteran, nonetheless appeared to indicate that he had a good 
social life and that he "got along fairly well with 
individuals."  

A 10 percent evaluation is warranted for a conversion 
disorder and/or for an anxiety disorder if it is results in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if it results in symptoms controlled by continuous 
medication.  A 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9424 (1999).

As an initial matter, the Board observes that although the 
most recent VA examination did not result in a diagnosis of 
conversion disorder, the examiner, who performed that 
examination, did not conclude that diagnosed anxiety disorder 
was etiologically unrelated to service.  The Board further 
observes that the repercussion upon a current rating of 
service connection when change is made of a previously 
assigned diagnosis or etiology must be kept in mind.  The aim 
should be the reconciliation and continuance of the diagnosis 
or etiology upon which service connection for the disability 
had been granted.  The relevant principle enunciated in 
§4.125, entitled "Diagnosis of mental disorders," should have 
careful attention in this connection.  When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms.  38 C.F.R. § 4.13.  In addition, pursuant to 38 C.F.R. 
§ 4.125(b), if the diagnosis of a mental disorder is changed, 
the rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  If it is not clear from the available 
records what the change of diagnosis represents, the rating 
agency shall return the report to the examiner for a 
determination.  Id.  

The veteran's disorder was diagnosed as anxiety reaction in 
service and was characterized as psychoneurosis, hysteria, 
without reference to conversion hysteria, at the time that 
the RO initially granted service connection.  The history of 
the veteran's disorder suggests that, although the diagnosis 
applied to the veteran's disorder has changed, the etiology 
remains the same as the etiology of the disorder for which 
service connection initially was established.  Therefore, 
although the veteran's disorder was characterized as anxiety 
disorder during the February 1999 examination, the Board 
concludes that the disorder diagnosed during that examination 
represents a continuation of the disorder for which service 
connection has been in effect.  

Application of the schedular criteria suggests that the 
veteran's disability is no more than slight and, therefore, 
warrants a 10 percent evaluation.  In this respect, the 
examiner assigned the veteran's disability as GAF evaluation 
of 65.  The veteran's According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF evaluation from 61 to 70 
contemplates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social occupational, or 
school functioning (e.g., truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Although the 
examiner described the veteran's disability as moderate, the 
examiner's subjective description in this respect is not 
dispositive.  The symptoms reported by the veteran during the 
veteran during the examination, together with the veteran's 
characterization of his social life during his hearing, point 
to a slight disability.  Although memory loss was described 
by the examiner at one point as moderate, the examiner also 
indicated that both short term and long term memory were 
fair, and although the veteran during the hearing complained 
of panic attacks occurring several times per week, he did not 
indicate that he suffered from panic attacks during his 
examination.  The Board finds the representations made before 
a medical examiner more probative in this respect.  Although 
the veteran's rate of speech was sometimes slow, there was no 
indication of flattened affect.  Finally, although an earlier 
July 1998 examination revealed some findings of personality 
change and decline in memory, these findings were not linked 
to a neurotic disorder.  Also the findings developed during 
the July 1998 examination do not suggest symptoms that, even 
attributed to the veteran's service-connected disorder, were 
so significant to render the veteran's disability more than 
slight.  The veteran's overall disability picture is no more 
than slight, and a 10 percent evaluation, but no more, is 
warranted for the veteran's disability.   


ORDER

A 10 evaluation for conversion hysteria, diagnosed as anxiety 
disorder, is granted, subject to the provisions governing the 
award of monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

